            Case 2:18-cv-00791-MJH Document 61 Filed 10/11/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH

ADAM STEWART,                                      )
                                                   )
                                                   )                   2:18-CV-00791-MJH
                 Plaintiff,                        )
                                                   )
           vs.                                     )
                                                   )
GEICO INSURANCE, et al                             )
                                                   )
                 Defendants,

                                   MEMORANDUM ORDER

       Defendant, GEICO Insurance, has filed a Motion in Limine to preclude Plaintiff, Adam

Stewart, from introducing any evidence or testimony concerning the amount of the applicable

UIM limits or the premiums paid for those limits. (ECF No. 53). GEICO argues that such

evidence or testimony is not relevant and/or otherwise prejudicial. See Fed. R. Evid. 401 and

403. Stewart contends that the premiums and limits are essential terms and consideration of the

UIM contract and that these elements are necessary to prove his breach of contract claim. (ECF

No. 60).

       As observed in Schmerling v. LM Gen. Ins. Co., Inc., 2018 WL 5848981, at *2 (E.D. Pa.

Nov. 8, 2018), courts in Pennsylvania have reached differing conclusions on this issue. In Noone

v. Progressive Direct Ins. Co., 2013 WL 8367579, at *2 (M.D. Pa. May 28, 2013), the court

concluded, without elaboration, that evidence of the underinsured motorist coverage, “even if it

is merely background information, will assist the jury in completely understanding and

evaluating the case” and that the evidence was “not overly prejudicial” to the defendant. Id. at

*2. Whereas in Lucca v. Geico Ins. Co., 2016 WL 3632717 (E.D. Pa. July 7, 2016), the court

concluded that the underinsured motorist policy limit, which was undisputed, did not reach even
          Case 2:18-cv-00791-MJH Document 61 Filed 10/11/20 Page 2 of 2




the “low bar” of being relevant, because it presented no facts for the jury to decide. Id. at *2–3

(noting Noone failed to explain how an underinsured motorist policy “would be helpful to the

jury or to what disputed issue in the case the information related”). Lucca further stated that the

same evidence “may very well serve to prejudice [defendant] by giving the jury an anchor

number that has no bearing on [plaintiff's] damages.” Id. Schmerling agreed with the reasoning

in Lucca and concluded that evidence of the underinsured motorist policy is both irrelevant and

unfairly prejudicial.

       This Court concurs with both Schmerling and Lucca. The UIM policy limits and

premiums are irrelevant to the sole issue for the jury to resolve: the extent and value of Stewart’s

damages. The underinsured motorist policy limit and/or the premiums do not assist the jury in

making these determinations. In this UIM case, Stewart does not have the burden of establishing

GEICO’s contractual duties.    In addition, the relevance of this evidence is substantially

outweighed by the danger of unfair prejudice in that the policy limit gives the jury an “anchor

number” that does not reflect the actual damages as presented at trial. See Lucca, 2016 WL

3632717, at *3.

       Accordingly, GEICO’s Motion in Limine is granted. Plaintiff is precluded from

introducing any evidence or testimony concerning the amount of the applicable UIM limits or the

premiums paid for those limits.

DATED:_________________________               BY THE COURT:




                                              Marilyn J. Horan
                                              United States District Judge




                                                 2
